582 So. 2d 179 (1991)
Juan Vicente PEREZ SANDOVAL, et al., Appellants,
v.
BANCO DE COMMERCIO, S.A., C.A., et al., Appellees.
No. 91-1010.
District Court of Appeal of Florida, Third District.
July 23, 1991.
Taylor, Brion, Buker & Greene and Arnaldo Velez, Miami, for appellants.
Greenberg, Traurig, Hoffman, Lipoff, Rosen & Quentel and Hilarie Bass and Raquel A. Rodriguez, Miami, for appellees.
Before SCHWARTZ, C.J., and FERGUSON and JORGENSON, JJ.
SCHWARTZ, Chief Judge.
As a matter of logic, and therefore of law, it is irrefutable that an award of prejudgment interest cannot itself bear interest. LaFaye v. Presser, 554 So. 2d 610 (Fla. 1st DCA 1989); West v. Sunbelt Enters., 530 So. 2d 433 (Fla. 1st DCA 1988); United Servs. Auto. Ass'n v. Smith, 527 So. 2d 281 (Fla. 1st DCA 1988); Coggan v. Coggan, 183 So. 2d 839 (Fla. 2nd DCA 1966), cert. denied, 188 So. 2d 820 (Fla. 1966). Accordingly, that portion of the order under review which makes such an allowance is reversed.